DETAILED ACTION
	This office action is in response to the election filed on July 1, 2022.  Claims 1-11 remain pending, with claim 1 as the sole examined independent claim.  Claims 8-11 are withdrawn from consideration as being to a non-elected Group.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on July 1, 2022 is acknowledged.  Claims 8-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

In particular, note the cited “Prior Art” document (reference N in the attached PTO-892 form).  The JP ‘326 (to Endo and Maeno) document appears to be similar in scope, if not identical, to the current application.  However, there are no priority claims in the current application.  As such, the Examiner must use December 10, 2020 as the effective filing date for the current examination on the merits.

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on July 20, 2022, January 28, 2022, and December 10, 2020, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (twenty-seven (27) pages) were received on December 10, 2020.  These drawings are acknowledged.

Specification
The Title of the invention is objected to because it is too long.  A Title should generally be clear and concise, with a maximum length of approximately five to seven words.  Applicant’s cooperation is requested to provide a new title that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claims 1, 2, 5, and 6 are objected to because of the following informalities: regarding claims 1, 2, 5, and 6, the terms “visible light” and “visible range” should be labeled with the wavelengths because such features are used and compared to unknowns because it is not clear which visible light wavelengths are being defined by these claims.  For example, in independent claim 1, the “diameter” of the “nanoholes” are compared to an unknown visible light.  Ranges of visible light can be different based on frame-of-reference and the one making this definition.  Further regarding claim 6, conditional language such as the terms “may be” and “that can” are used.  Applicant’s cooperation is requested in recite positive claim features and not conditional (“if”) language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is rejected for the following reasons: the phrase “the resin layer having a plurality of nanoholes periodically formed therein and each having a diameter smaller than the visible light’s wavelength” is vague and indefinite under the meaning of 35 U.S.C. 112(b).  First, the “visible light” defined in claim 1 is generic, and it is not clear if this claim term applies to all visible light (e.g. from about 380 nm – 750 nm as an entire range (note applicant cites about 360 nm – 830 nm for visible light); as there may be no clear line of demarcation because different humans see different ranges (https://en.wikipedia.org/wiki/Visible_spectrum)), or simply to a particular wavelength, or if it is a range of wavelength(s).  For example, the term “visible light’s wavelength” (note singular is presumed) is an unknown, because it is not clear which wavelength is recited therein.  Accordingly, the “diameter” of the nanoholes is being compared to an unknown, and it is not immediately clear if this diameter refers to all wavelengths between about 380 – 750 nm (or 360 to 830 as Applicant posits), or if it is just related to one or a few wavelengths.  The diameter is also confusing because it may only be referring to higher visible light wavelengths.  For these reasons, independent claim 1 is vague and indefinite under the meaning of 35 U.S.C. 112(b).  Claims 2-7 are also rejected herein as being dependent from claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2019-211326 A.
The “effective filing date” of the current application is December 10, 2020.  The JP ‘326 document was first published as early as December 12, 2019, which is before the effective filing date of the claimed invention.  Accordingly, this rejection must be made as the JP ‘326 document meets the requirements for 35 U.S.C. 102(a)(1).  
	JP 2019-211326 A teaches (ABS; Figs.; Entire Document; Claims) a photonic crystal device 11 comprising: a substrate 110; a metal thin film 111 made of pure metal (ABS; “pure metal”) and disposed on the substrate; and a resin layer 112 made of a resin (polymer) that passes visible light and disposed on the metal thin film, the resin layer having a plurality of nanoholes periodically (“regular intervals” is periodic) formed therein and each having a diameter smaller than the visible light’s wavelength (ABS), the resin layer having a point defect in at least a portion of the plurality of nanoholes (dot-like defect region), which clearly, fully meets Applicant’s claimed structural limitations for sole examined independent claim 1.
	Regarding claims 2-7, all the structural features and/or intended uses of the device of claim 1 are either recited by JP ‘326 or implied as uses therein (Figs. 1-27).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Endo NPL “Development of High Sensitive Bioanalytical Devices Based on Nanophotonics” as applied to base independent claim 1, and further in view of Goddard et al. JP 2013 511035 A.
Regarding pending claims 1-7, the Examiner fully incorporates, and agrees with the logic and rationale from the JPO Office Action (cited in the IDS January 28, 2022) and the Decision for Rejection (cited in the IDS July 20, 2022).  Note most particularly the document “Decision for Rejection” on the English translation of pages 1-4.  All of such document is incorporated herein.
Regarding independent claim 1, Endo NPL (Entire Document; Figs. 1 and 3) teaches all structure of claim 1, in that a photonic crystal device comprises a resin layer made of a resin that passes visible light and disposed on the metal thin film, the resin layer having a plurality of nanoholes periodically (being at regular intervals meets this periodic language; as in Figs. 1 and 3) formed therein and each having a diameter smaller than the visible light’s wavelength, the resin layer having a point defect in at least a portion of the plurality of nanoholes, but Endo NPL does not expressly teach the substrate (note shown) with a metal thin film made of pure metal and disposed on the substrate.  See pages 1-2 of the English translation of “Decision for Rejection.”  
However, such a configuration with a substrate and metal layer (the term “thin” is a frame of reference which is met by JP ‘035) is known in the art.  Goddard et al. JP 2013 511035 A teaches (ABS; Figs. 2, 3; paragraphs [0089] – [0090]; Claims) an optical sensing device that includes a substrate 36 and a metal layer 38 (which is likely “pure” but not express, however the layer being pure does not change the functionality and it thus obvious).  On top of the metal layer are sensing functional and micro-holes with a periodic formation. 
Since Endo NPL and Goddard ‘035 are both from the same field of endeavor, the purpose disclosed by Goddard ‘035 would have been recognized in the pertinent art of Endo NPL.
A person having ordinary skill in the art at the time of the effective filing of the current application would have recognized the teaching of Goddard ‘035, to use a base strength providing structure under the resin/polymer layer nano-hole features of a “substrate” and a “metal thin film” layer (being pure), in the device of Endo NPL in order to strengthen the overall photonic device and provide a functional metal layer for the optical biosensing operation as recited.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, sole examined independent claim 1 is found obvious over Endo NPL and further in view of Goddard ‘035.
Regarding further dependent claims 2-7, all the structural features and/or intended uses of the device of claim 1 are either recited by Endo NPL and/or Goddard ‘035, or are found obvious based on KSR’s teachings.  Merely using the overall device of Endo NPL and Goddard from claim 1 in claims 5-7 does not impute any patentable distinction to the independent claim (as it is an intended and predictable use).  Noted and also fully incorporate herein are the JPO Office Action (cited in the IDS January 28, 2022) and the Decision for Rejection (cited in the IDS July 20, 2022).  Note most particularly the document “Decision for Rejection” on the English translation of pages 1-4 regarding any dependent claim 2-7.  KSR.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A, B, O, and P:

-Reference A to Fauchet ‘886 is pertinent to a 2-D photonic bandgap structure for biosensing and having arrays of devices to detect samples.
-Reference B to Sakai ‘861 is pertinent to a photonic crystal device having point/line defects and micro-holes along its length for optical control/coupling.
-Reference O to Fujita JP ‘716 is pertinent to a THz wave device using photonic crystal substrate formation with defects along the length for optical operation.
-Reference P to Cui CN ‘998 is pertinent to a photonic crystal defect waveguide with a periodic arrangement of holes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        August 4, 2022